Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 3/30/21 has been entered.

Information Disclosure Statement
Applicant is reminded of the duty to disclose information from foreign counterpart and related domestic filings which may be material to patentability under 37 CFR 1.56, 1.97 and 1.98. In addition, all individuals covered by 37 CFR 1.56 have a duty to disclose all material information they are aware of regardless of the source of or how they become aware of the information. See Brasseler, U.S.A. I, L.P. v. Stryker Sales Corp., 267 F.3d 1370, 1383, 60 USPQ2d 1482, 1490 (Fed. Cir. 2001).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Laura Kelley on April 9, 2021.
Claims 20 has been amended as follows:
 A method of making an object on a bottom-up stereolithography apparatus, the apparatus including a micro-LED or a vertical cavity surface emitting laser (VCSEL) source array, a drive assembly, and a controller operatively associated with said source array and said drive assembly, with the source 
 (a) installing a removable window cassette on said apparatus in a configuration
through which said micro-LED or VCSEL source array projects, said window cassette
comprising an optically transparent member having a build surface on which an object can be
produced, and with said optically transparent member having and at least one variable
property therein; and then
(b) modifying said at least one adjustable parameter by said controller based on said at
least one variable property of said optically transparent member; and then
(c) producing the object on said build surface from a light-polymerizable liquid by
bottom-up stereolithograph, wherein said optically transparent member comprises:
(i)    a rigid or flexible, semi-permeable or impermeable, support member;
(ii)    either a semipermeable member on said support member or an immiscible layer on said support member;
(iii)    an inhibitor of polymerization in said semipermeable member when present;
[[(iii)]] (iv) optionally 
(v) optionally .

Allowable Subject Matter
Claims 9-20 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method of making an object as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY W THROWER/Primary Examiner, Art Unit 1742